DETAILED ACTION

The Applicant’s amendment filed on June 28, 2022 was received.  Claims 19 and 21-23 were canceled.  Claims 1, 5, 8-11, 18 and 21 were amended.  Claims 12 and 15-16 remain withdrawn
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action issued March 8, 2021.

Drawings
The objection to the drawings is withdrawn because claim 21 has been canceled.

Specification
The objection to the specification is withdrawn because claim 21 has been canceled.

Claim Rejections - 35 USC § 112
The claim rejections under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, on claims 1, 3-6, 8-11, 13-14 and 17-26 are withdrawn because the claims have been amended or canceled.

Claim Rejections - 35 USC § 103
The claim rejections under 35 U.S.C. 103 as being unpatentable over Park et al. Joon-Suk Oh et al., Lin et al. and Joshi et al. on claims 1, 3-6, 8-11, 13-14 and 17-26 are withdrawn because the claims have been amended or canceled.
Claims 1, 3-6, 8-11, 13-14 18, 20 and 24-26 are rejected under 35 U.S.C. 103 as being unpatentable over Park (US 2007/0131164) in view of Joon-Suk Oh et al.; Chemically-Modified Graphene Sheets as an Active Laver for Eco-Friendly Metal Electroplating on Plastic Substrates: Thin Solid Films, 521 pp. 270-274, Lin (US 2016/0026846) and Bae (US 2011/0284388).
In regards to claims 1 and 24-26, Park teaches a plating system comprising: 
a substrate roller (111, film feeder roller) which feeds a polyimide film in a continuous manner (5, continuous polymer film) (fig. 1-2; para. 38-39, 59);
a coupling process part (40) and a catalyst-adding process part (50) (graphene deposition chamber) which receives the film, where the parts each comprise a liquid bath (210) which hold a liquid medium which a material to be applied onto the film (fig. 1, 3, 5; para. 36, 152-154, 157-159);
an under-plating part (60) and a plating part (70) (metallization chamber) are provided downstream of the catalyst-adding process part, where the parts each comprises a liquid bath (210) which holds a liquid medium (plating solution), where a conductive metal material is plated onto the film (fig. 1, 3, 5; para. 162-164, 167-170, 172); 
a taking-up roller (570, winding up roller) collects the metal plated film (fig. 7, para. 176-177).
Park does not explicitly teach a graphene dispersion comprising multiple graphene sheets and an conductive filler dispersed in a first liquid medium and an adhesive resin dissolved in said first liquid medium, wherein said graphene deposition chamber is operated to deposit said graphene sheets and said optional conductive filler to at least a primary surface of said continuous polymer film for forming a graphene-coated polymer film and forming the graphene coated polymer film using the graphene dispersion result in multiple graphene sheets contain single-layer or few-layer graphene sheets selected from a pristine graphene material having essentially zero % of non-carbon elements, or a non-pristine graphene material having 0.001% to 25% by weight of non-carbon elements wherein said non-pristine graphene is selected from graphene oxide, reduced graphene oxide, graphene fluoride, graphene chloride, graphene bromide, graphene iodide, hydrogenated graphene, nitrogenated graphene, doped graphene, chemically functionalized graphene, or a combination thereof.
However, Oh teaches a graphene oxide dispersion is applied onto a film and the reduced graphene oxide coated film is then provided in a nickel electroplating plating bath comprising a nickel electroplating solution to form a nickel metalized film (pg. 271).  Oh teaches other electroplating metals or alloys maybe used (pg. 273).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to incorporate the graphene oxide dispersion and nickel electroplating solution of Oh onto the plating part and coupling process part of Park because Oh teaches it will provide a PET film metalized with Ni without any voids (abstract).
Park and Oh do not explicitly teach the graphene dispersion comprising multiple graphene sheets and a conductive filler dispersed in a first liquid medium and adhesive resin dissolved in said first liquid medium.
However, Lin teaches coating onto a film substrate, where a coating of an adhesive component and a conductive component are applied to the film (para. 16-17, 22-24).  Lin teaches the components are used to bond the applied material onto the substrate (para. 24).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to incorporate the adhesive component and a conductive component of Lin onto the liquid dispersions of Park and Oh because Lin teaches it will aid in bonding of the applied material to the substrate.
	Further regarding claims 1 and 24-26, Park, Oh and Lin as discussed above, to teach other electroplating metals or alloys maybe used (Oh-pg. 273), but do not explicitly teach the plated metal is selected from copper, aluminum, chromium, tin, zinc, titanium, silver, gold, an alloy thereof, or a combination thereof.
However, Bae teaches electroplating with any of nickel, copper, tin, and zinc (para. 15-16, 48).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to incorporate the nickel, copper, tin, and zinc of Bae onto the electroplating solution of Park, Oh and Lin with a reasonable expectation of success and the recitation of a particular type of processing materials do not limit an apparatus claim (MPEP2115).
In regards to claims 3-4, Park, Oh, Lin and Bae as discussed above, where Oh teaches plating solution comprises a chemical plating solution comprising a metal salt dissolved in water (pg. 271).
In regards to claims 5-6, Park, Oh, Lin and Bae as discussed above, where Lin teaches a conductive filler comprises metal nanowire selected from gold or maybe a material furan (para. 23).
In regards to claims 8 and 10-11, Park, Oh, Lin and Bae as discussed above, where Lin teaches the adhesive resin comprises neopentyl glycol (NPG) or an ester resin such diglycerol tetraglycidyl ether or trimethylolethane triglycidyl ether (para. 20, 24).
In regards to claim 9, Park, Oh, Lin and Bae as discussed above, where Lin teaches an adhesive resin contains a curing agent of epoxy silane compound in an amount of 1 to 30 parts by weight based on 100 parts by weight of the adhesive resin (para. 24).
In regards to claims 13-14, 18 and 20, Park, Oh, Lin and Bae as discussed above, but do not explicitly teach the graphene sheets contain a functional group attached thereto to make the graphene sheets exhibit a negative Zeta potential from -55 mV to - 0.1 mV; or graphene sheets contain a chemical functional group selected from alkyl or aryl silane, alkyl or aralkyl group, hydroxyl group, carboxyl group, amine group, sulfonate group (--SO3H), aldehydic group, quinoidal, fluorocarbon, or a combination thereof; or adhesive resin is in an amount having an adhesive-to-graphene weight ratio from 1/5000 to 1/10; or first liquid medium further contains a catalytic metal or its precursor, selected from cobalt, nickel, copper, iron, manganese, tin, zinc, lead, bismuth, silver, gold, palladium, platinum, an alloy thereof, or a combination thereof.
However, the particular type of processing materials used is a process limitation rather than an apparatus limitation, and the recitation of a particular type of substrate or processing materials do not limit an apparatus claim (MPEP2115).
Furthermore, it has been held that claims directed to apparatus must be distinguished from the prior art in terms of structure rather than function. In re Danly, 263 F.2d 844, 847, 120 USPQ 528, 531 (CCPA 1959).  Also, a claim containing a “recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus” if the prior art apparatus teaches all the structural limitations of the claim (MPEP2114).  
As Park, Oh, Lin and Bae teach the structural limitations of the claim, one would be capable of using graphene sheets and the liquid medium composition as claimed within the above discussed apparatus.
In regards to claim 17, Park, Oh, Lin and Bae as discussed above, where Park teaches the film is a polyimide film (plastic) (para. 59).

Response to Arguments
Applicant's arguments filed June 28, 2022 have been fully considered but they are not persuasive. 
Applicant’s principal arguments are:
The combination of Park, Oh, Lin, and Joshi do not obviate claims 1, 3-6, 8-11, 13-14, 18, 20 and 24-26 since claim 1 has been amended and the cited prior art are silent to claim feature of silent about the features of the plated metal is selected from copper, aluminum, chromium, tin, zinc, titanium, silver, gold, an alloy thereof, or a combination thereof.

In response to Applicant’s arguments, please consider the following comments:
A new ground(s) of rejection is made in view of Park, Oh, Lin and Bae is presented above to show it was known in the art to provide a plating solution comprising nickel, copper, tin, and zinc. Also, as expressed above, the particular processing materials used by the apparatus, do not limit an apparatus (MPEP2115).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Binu Thomas whose telephone number is (571)270-7684. The examiner can normally be reached Monday to Thursday, 8:00AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dah-Wei Yuan can be reached on 571-272-1295. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Binu Thomas/Primary Examiner, Art Unit 1717